MINING OPTION AGREEMENT OF WILSON CREEK

PROJECT, ARIZONA







THIS AGREEMENT dated for reference the 20th day of September, 2007







AMONG:




Wave Uranium, a company duly incorporated pursuant to the laws of the State of
Nevada, and having a mailing address of 5348 Vegas Drive, Las Vegas, Nevada
89108. (facsimile (604) 677-6172).




(hereinafter referred to as “Wave Uranium”)




        OF THE FIRST PART




AND:




Handley Minerals, Inc., a company duly incorporated pursuant to the laws of the
State of Nevada, and having a mailing address of 630 E. Plumb Lane Reno, Nevada
89502 (facsimile: (604) 926-0466).




(hereinafter referred to as “Vendor”)

        OF THE SECOND PART







WHEREAS:




(A)

The Vendor holds a one hundred percent (100%) undivided interest in the Wilson
Creek project consisting of ten claims situated in the county of Gila, State of
Arizona.  The Vendor’s respective legal description and location of these mining
claims (hereinafter referred to as the “Property”) are more particularly
described in Exhibit “A” attached hereto; and,




(B)

The Vendor has agreed to grant to Wave Uranium an exclusive option to acquire
all of the Vendor’ right, title and interest in and to the Property, subject to
the terms and conditions hereafter set out;




NOW THEREFORE, THIS AGREEMENT WITNESSES that for and in consideration of such
good and valuable consideration now paid by Wave Uranium to the Vendor, the
receipt and sufficiency whereof is hereby acknowledged by the Vendor, the
parties agree as follows:











2










ARTICLE 1  -  INTERPRETATION




1.1

Interpretation




In this Agreement, unless otherwise provided:




(a)

“Associated Company” means:


(i)

any corporation which owns directly or through any other means not less than
thirty percent (30%) of the outstanding capital stock of a party hereto,




(ii)

any corporation of which a party hereto owns directly or indirectly or through
any other means not less than thirty percent (30%) of the outstanding capital
stock, and




(iii)

any corporation of which either of the corporations referred to in paragraphs
(i) and (ii) owns directly or through any other means not less than thirty
percent (30%) of the outstanding capital stock;




(b)

“Business Day” means a day, other than a Saturday or a Sunday, on which banks in
Las Vegas, Nevada are open to the public for the transaction of business;




(c)

“Commercial Production” means the operation of the Property or any portion
thereof as a producing mine and the production of mineral products therefrom
(excluding bilk sampling, pilot plans or test operations);




(d)

“Expenditures” means all expenses, obligations and liabilities of whatever kind
or nature spent or incurred directly or indirectly buy Wave Uranium from the
date of execution of this Agreement in connection with the Property, including
moneys expended in maintaining the Property in good standing and in applying for
and securing all necessary leases or permits, moneys expended toward all taxes,
fees and rentals, moneys expended in doing and filing assessment work, expenses
paid for or incurred in connection with any program of surface of underground
prospecting, exploring, geophysical, geochemical and geological surveying,
mapping, diamond drilling and drifting, raising and other underground work,
assaying and metallurgical testing and engineering, environmental studies, data
preparation and analysis, costs of acquiring research materials, reports and
data costs of paying the fees, wages, salaries, traveling, expenses, and fringe
benefits (whether or not required by law) of all persons engaged directly in
work with respect to and for the benefit of the Property, on paying for the
food, lodging and other reasonable needs of such persons, and including a charge
in lieu of overhead, management and other unallocable costs equal to ten (10%)
percent of all such expenditures for contracts of less than US$100,000, and five
(5%) percent for contracts of US$100,000 or more;




(e)

“Option” means the option to acquire all right, title and interest of the Vendor
in and to the Property as provided in ARTICLE 3;




(f)

“Property” means the mining claims described in Exhibit “A” hereto, and shall
include any renewal thereof and any other form of successor or substitute title
therefor and shall also include all data, reports and geological information in
the possession of the Vendors; and




(g)

“Royalty” means the royalty as described in Section 3.4.




1.2

Currency




All dollar amounts expressed herein shall be currency of the United States of
America.




1.3

Schedules




Exhibit



Description



A

Description of Property

B

NSR Royalty

C

Yellow Cake Royalty




ARTICLE 2  -  REPRESENTATIONS AND WARRANTIES




2.1

Mutual Representations and Warranties




Each of Wave Uranium and Vendor represents and warrants to one another and the
other parties hereto that:




(a)

it is a body corporate duly incorporated or continued, organized and validly
subsisting under the laws of its incorporating or continued jurisdiction; and,




(b)

it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement; and,




(c)

all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder; and,




(d)

no proceedings are pending for and it is unaware of any basis for the
institution of any proceedings leading to its dissolution or winding-up.




2.2

Vendor’ Representations and Warranties




The Vendor represents and warrants to Wave Uranium that:




(a)

to the best of the Vendor’ knowledge, information and belief the mining claims
comprising the Property are accurately described in Exhibit A, have been
properly and legally staked, recorded and tagged, are presently in good standing
under the laws of the jurisdiction in which they are located, and are free and
clear of all liens, charges and encumbrances;




(b)

the Vendor has the exclusive right to enter into this Agreement and to dispose
of an interest in the Property in accordance with the terms of this Agreement;




(c)

the Vendor is the legal and beneficial Vendor of the Property described in
Exhibit A;




(d)

there is no adverse claim or challenge against or to the ownership of or title
to any of the mining claims comprising the Property, nor to the knowledge of the
Vendor is there any basis therefor or interest therein, and there are no
outstanding agreements or options to acquire or purchase the Property or any
portion thereof, and no person other than the Vendor, pursuant to the provisions
hereof, has any royalty or other interest whatsoever in production from any of
the mining claims comprising the Property;




(e)

no proceedings are pending for and the Vendor is unaware of any basis for the
institution of any proceedings leading to the placing of the Vendor into
bankruptcy or subject to any other laws governing the affairs of insolvent
persons;




(f)

to the best of the Vendor’ knowledge, information and belief, the Property and
its existing and prior uses comply and have at all times complied with, and the
Vendor is not in violation of, and has not violated, in connection with the
ownership, use, maintenance or operation of the Property, any material
applicable federal, provincial, municipal or local laws, regulations, orders or
approvals relating to its operations on the Property and environmental or
similar matters;




 (g)

there are no orders or directions relating to environmental or similar matters
requiring any work, repairs, construction or capital expenditures with respect
to the Property and the conduct of the business related thereto, nor has the
Vendor received any notice of such;




(h)

no hazardous or toxic materials, substances, pollutants, contaminants or wastes
have been released into the environment, or deposited, discharged, placed or
disposed of at, on or near the Property as a result of the Vendor’s operations
carried out on the Property, nor, to the best of the Vendor's knowledge, have
any of the above occurred nor has the Property been used at any time by any
person as a person as a landfill or waste disposal site;




(i)

no notices of any violation or apparent violation of any of the matters referred
to in subparagraphs (g) and (h) relating to the Property or its use have been
received by the Vendor; and,




(j)

There are no writs, injunctions, orders or judgments outstanding, no law suits,
claims proceedings or investigations pending or threatened, relating to the use,
maintenance or operation of the Property, whether related to environmental or
similar matters, or otherwise, nor, to the knowledge of the Vendor, is there any
basis for such law suits, claims, proceedings or investigations being instituted
or filed.




2.3

Survival of Representations and Warranties




The representations and warranties contained in this ARTICLE are conditions on
which the parties have relied in entering into this Agreement and shall survive
the execution hereof and the acquisition of any interest in the Property by Wave
Uranium hereunder and each party will indemnify and save the other harmless from
all loss, damage, costs, actions and suits arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by them and contained in this Agreement.  A party may waive any of such
representations, warranties, covenants, agreements or conditions in whole or in
part at any time without prejudice of its right in respect of any other breach
of the same or any other representation, warranty, covenant, agreement or
condition.




ARTICLE 3  -  OPTION TO ACQUIRE THE PROPERTY




3.1

Grant of Option




Subject as hereinafter provided, the Vendor hereby grant to Wave Uranium the
sole and exclusive right and option to acquire an undivided 100% right, title
and interest in and to the Property free and clear of all charges, encumbrances
and claims.




3.2

Initial Payment




Within ten days of the execution of this Agreement, in consideration of the
Option, Wave Uranium shall pay to the Vendor, via certified check, bank draft or
wire transfer, the sum of twenty five thousand dollars (US$25,000)  and 200,000
shares of restricted “Rule 144” common stock of Wave Uranium Holding
(“Holding”), the public holding company  of Wave Uranium (“ the Initial
Payment”).




Upon receipt of the Initial Payment, Vendor shall deliver to Wave Uranium a copy
of all geologic reports, technical data and maps specific to the Property, and
any other relevant information relating to the Property (collectively, the
“Data”) in the possession of the Vendor.




Failure to make the Initial Payment or provide a copy of the Data shall
constitute an irrevocable breach of this Agreement and render the provisions
thereof null and void.




3.3

Remaining Property Payments




In order to keep the Option in good standing and complete its purchase of a 100%
undivided interest in the Property, Wave Uranium shall make payments and issue
shares of Holding to the Vendor and incur the following expenditures on or with
respect to the Property according to the following schedule:




Payment Due Date

     Cash



Shares

September 1, 2008     

             US$50,000

100,000

September 1, 2009

             US$50,000

100,000

September 1, 2010

US$50,000

100,000

September 1, 2011                  US$100,000

200,000




Wave Uranium shall have the right, but not the obligation to accelerate the
payment, share issuances and Expenditures schedule outlined herein.  Any
Expenditure incurred that are over and above that required to be made during a
particular time period shall be carried forward and applied against the
Expenditure required in the subsequent period(s).




3.4

Interest in Property & Royalty Interest




So long as Wave Uranium makes the payments (the “Payments”), issues the shares
of Holding (“Issuance of Shares”) and incurs the Expenditures as described in
ARTICLE 3, Sections 3.2, 3.3, and keeps the Property in good standing as
provided in Section 3.7, Wave Uranium shall have a 100% right, title and
interest in and to the Property (subject only to a 3% Net Smelter Returns
royalty interest to the Vendor as more particularly described in Exhibit “B”
attached hereto (the “NSR Royalty”) and or, is the case of uranium oxide, a 3%
Yellow Cake royalty interest to the Vendor as more particularly described in
Exhibit “C” attached hereto (the “Yellow Cake Royalty” and, together with the
NSR Royalty, the “Royalty”) free and clear of all charges, encumbrances and
claims.




Upon completion of the payments, the Issuance of Shares and the incurring of the
Expenditures, Wave Uranium shall have earned a 100% undivided interest in the
Property (subject to the Royalty), at which point, the Vendor shall immediately
arrange for transfer of title to the Property into the name of Wave Uranium (or
its designee / assignee) pursuant to Section 3.6 herein.




3.5

Right of Entry During the Option




Throughout the term of the Agreement, the Directors and Officers of Wave Uranium
and its agents and contractors, shall have the sole and exclusive right in
respect of the Property to:




(a)

enter thereon;




(b)

have exclusive and quiet possession thereof;




(c)

do such prospecting, exploration, development, drilling and/or other mining work
thereon and thereunder as Wave Uranium in its sole discretion may determine
advisable and including, without limitation the removal of ores, minerals and
metals from the Property but only for the purpose of testing; and




(d)

bring upon and erect upon the Property buildings, plant, machinery and equipment
as Wave Uranium may deem advisable, so long as such improvements are in
compliance with applicable County, State, and Federal regulations.




3.6

Transfer of Property




Upon Wave Uranium fulfilling all of its obligations under this Agreement with
respect to the Payments, Issuance of Shares and Expenditures, the Vendor
Representative shall deliver to Wave Uranium any and all documents reasonably
required to fully and legally transfer the Property in favor of Wave Uranium
(including without limitation warranty deeds or other documentation as
required), which Wave Uranium may record at its cost with the appropriate
government office to effect legal transfer of the Property.




3.7

Obligations of Wave Uranium During the Option Period




During the term of this Option Agreement, Wave Uranium shall:




(a)

maintain in good standing the mining claims comprised in the Property by the
payment of annual assessment fees, taxes and rentals, and the performance of all
other actions which may be necessary in that regard and in order to keep such
mining claims free and clear of all liens and other charges arising from Wave
Uranium’s activities thereon, save and except for liens in respect of taxes not
yet due, other inchoate liens and liens contested in good faith by Vendor and on
behalf of and for cost of the Property;




(b)

permit the directors, officers, employees and designated consultants of the
Vendor, at their own risk, access to the Property at all reasonable times,
provided that the Vendor shall indemnify Wave Uranium against and save it
harmless from all costs, claims, liabilities and expenses that Wave Uranium may
incur or suffer as a result of any injury (including injury causing death) to
any director, officer, employee or designated consultant of the Vendor while on
the Property provided however that Wave Uranium will not be indemnified nor held
harmless for any costs, claims, liabilities or expenses resulting from Wave
Uranium’s negligence, gross negligence or misconduct;




(c)

deliver to the Vendor, on a regular basis, copies of all technical work carried
out on the property (limited to factual matters only), including, but not
limited to, up-to-date geological, sampling and drill hole location maps, drill
logs, assays, copies of all permitting documents and other factual technical
data describing the results of work done by Wave Uranium on the Property in the
last completed option year;




(d)

do all work on the Property, including any reclamation work, in a careful and
miner-like manner and in compliance with all applicable laws, rules,
regulations, orders and ordinances of any governmental authority and will
promptly carry out, at its own expense, environmental clean-up required by any
state or federal regulatory body as a consequence of its exploration or mining
activities carried out on the Property; and,




(e)

Indemnify and hold the Vendor harmless from any claims, demands, liabilities or
laborer’s, mechanic’s or other liens arising out of Wave Uranium’s activities on
the Property.




3.8

The Operator




During the term of the Option, Wave Uranium or its permitted assigns shall act
as the operator of operations on the Property, and will conduct its operation on
the Property at its sole discretion.




3.9

Termination of Option




Notwithstanding any other provisions contained in this Agreement, the parties
hereto acknowledge that this Agreement is an option only and that Wave Uranium
may terminate this Agreement at any time, so long as it is not in default of any
of its obligations under this Agreement, by giving thirty (30) days notice to
that effect to the Vendor, and, thirty (30) days after receipt of such notice by
the Vendor, this Agreement shall be of no further force or effect, and Wave
Uranium shall have no interest in the Property and shall have no further
obligations hereunder, save and except that it shall:




 (a)

deliver to the Vendor within sixty (60) days of termination of this Agreement, a
comprehensive report on all work carried out by Wave Uranium on the Property
(limited to factual matters only) together with all drill core, assay pulps,
copies of all maps, drilling logs, assay results, copies of all permitting
documents and other factual technical data compiled by Wave Uranium with respect
to the Property and not before furnished to the Vendor; and




(b)

upon notice from the Vendor, remove from the Property all temporary structures,
plant, equipment, machinery, tools, appliances and supplies erected, installed
or brought upon the Property by or on behalf of Wave Uranium, provided however,
that the Vendor may dispose of any such temporary structures, plant, equipment,
machinery, tools, appliances and supplies not removed from the Property within
one hundred (100) days of receipt of such notice by Wave Uranium.




ARTICLE 4  -  RIGHT TO PURCHASE ROYALTY




4.1

Right to Purchase Royalty




Wave Uranium shall have the right to purchase one half (50%) of the Royalty from
the Vendor at any time for a payment of US$1,000,000 to the Vendor.




ARTICLE 5  -  ASSIGNMENT




5.1

Assignment




(a)

The Vendor will not assign this Agreement during the term of the Option.




 (b)

Wave Uranium may:




(i)

assign this Agreement or any portion of its interest in the Property to an
Associated Company or a third party provided that such Associated Company or
third party first assumes and agrees to be bound by the terms of this Agreement;




(ii)

with the Vendor’ prior approval, which shall not be withheld without factual
data demonstrating the assignee to be unqualified to fulfill Wave Uranium’s
obligations under this Agreement or under felony indictment, assign this
Agreement or any portion of its interest in the Property to a party other than
an Associated Company or third party, provided that such assignee first assumes
and agrees to be bound by the terms of this Agreement;




whereupon the Vendor agree that Wave Uranium shall be released and discharged
from their obligations and liabilities under this Agreement, provided that Wave
Uranium has fulfilled all such obligations and liabilities which have arisen
during and as a result of their activities under this Agreement; prior to making
such assignment, Wave Uranium shall first fulfill all obligations and
commitments pursuant to Section 3.9.




ARTICLE 6  -  FORCE MAJEURE




6.1

Events




No party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its control (except those caused by its own
lack of funds) including, but not limited to: acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances; laws, rules and
regulations or orders of any duly constituted court or governmental authority;
or non-availability of materials or transportation (each an “Intervening
Event”).




ARTICLE 7  -  CONFIDENTIAL INFORMATION




7.1

Confidential Information




Except as specifically otherwise provided for herein, all information obtained
hereunder shall be the exclusive property of Wave Uranium and when delivered by
Wave Uranium to the Vendor shall not be publicly disclosed or used by the Vendor
other than for the activities contemplated hereunder, as required by law or by
the rules and regulations of any regulatory authority having jurisdiction, or
with the written consent of Wave Uranium, such consent not to be unreasonably
withheld.




7.2

Consent  to  Disclosure




Consent to disclosure of information pursuant to Section 7.1 shall not be
unreasonably withheld

where the Vendor wish to disclose any such information to a third party for the
purpose of selling its interest in the Property, provided that such third party
gives its written undertaking to Wave Uranium that any such information not
theretofore publicly disclosed shall be kept confidential and not disclosed to
others.




7.3

Information in Public Domain




The provisions of this ARTICLE 7 do not apply to information that is or becomes
part of the public domain other than through a breach of the terms hereof.




7.4

Request to Disclose




Where a request is made for permission to disclose confidential information
hereunder, Wave Uranium shall reply thereto within three (3) Business Days after
receipt of such request, failing which Wave Uranium shall be deemed to have
consented to such disclosure in the limited circumstances specified in such
request.




ARTICLE 8  -  JURISDICTION & ARBITRATION




8.1

Choice of Law




All matters arising out of this Agreement shall be determined and decided under
the laws, regulations and rules of the State of Nevada.




8.2

Single Arbitrator




Any matter required or permitted to be referred to arbitration hereunder or in
Exhibit B or Exhibit C will be determined by a single arbitrator to be appointed
by the parties hereto.




8.3

Prior Notice




Any party may refer any such matter to arbitration by written notice to the
other party and, within ten (10) days after receipt of such notice, the parties
will agree on the appointment of an arbitrator.  No person will be appointed as
an arbitrator hereunder unless such person agrees in writing to act.




8.4

No Agreement on the Arbitration




If the parties cannot agree on a single arbitrator as provided in Section 8.2,
or if the person appointed is unwilling or unable to act, either party may
submit the matter to arbitration before a single arbitrator in accordance with
the laws governing arbitration within the State of Nevada, more specifically,
the rules and regulations of the American Arbitration Association.




8.5

Conduct of Arbitration




Except as specifically provided in this ARTICLE 8, an arbitration hereunder
shall be conducted in accordance with the rules and regulations of the American
Arbitration Association.




The arbitrator shall fix a time and place within the jurisdiction in which the
Property is located for the purpose of hearing the evidence and representations
of the parties and he shall preside over the arbitration and determine all
questions of procedure not provided for under such Act or this ARTICLE 8.




After hearing any evidence and representations that the parties may submit, the
arbitrator shall make an award and reduce the same to writing and deliver one
copy thereof to each of the parties.  The decision of the arbitrator will be
made within forty-five (45) days after his appointment, subject to any
reasonable delay due to unforeseen circumstances.  The expense of the
arbitration shall be paid as specified in the award.




The award of the single arbitrator shall be final and binding upon each of the
parties.




ARTICLE 9  -  DEFAULT AND TERMINATION




9.1

Default




If at any time during the term of the Agreement, Wave Uranium fails to perform
any obligation required to be performed hereunder or is in breach of a warranty
given herein, the Vendor may terminate this Agreement, but only if:




(a)

the Vendor shall have first given to Wave Uranium a notice of default containing
particulars of the obligation which Wave Uranium has not performed, or the
warranty breached; and,




(b)

Wave Uranium has not, within thirty (30) days following delivery of such notice
of default, cured such default or, if it is not reasonably possible to cure the
default within such thirty (30) days, commenced proceedings to cure such default
by appropriate payment or performance (Wave Uranium hereby agreeing that should
it so commence to cure any default it will prosecute the same to completion
without undue delay).




Should Wave Uranium fail to comply with the provisions of sub-Section (b) above,
the Vendor may thereafter terminate this Agreement, and the Vendor shall hold
Wave Uranium liable for any obligations remaining as a result of this Agreement
pursuant to Section 3.9.




ARTICLE 10  -  GENERAL




10.1

Time of the Essence




Time shall be of the essence of this Agreement.




10.2

Further Acts




Subject to the other Sections of this Agreement, each party shall make
reasonable efforts in good faith, at the request of any other party, and at the
expense of the requesting party, to execute and deliver any further documents
and do all acts and things as that party may reasonably require in order to
carry out the true intent and meaning of this Agreement.




10.3

No Partnership




Nothing in this Agreement or in the relationship of the parties hereto shall be
construed as in any sense creating a partnership among the parties or as giving
to any party any of the rights or subjecting any party to any of the creditors
of the other parties.




10.4

Parties of Interest




This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.




10.5

Governing Law




This Agreement shall be construed and governed exclusively by the regulations
and rules of the state of Nevada, except where matters are expressed herein to
be subject to arbitration, the laws of the United States of America applicable
therein, and the Federal courts of the United States of America shall have
exclusive jurisdiction to hear and determine all disputes arising hereunder.




Each of the parties hereto irrevocably attorneys to the jurisdiction of said
courts and consents to the commencement of proceedings in such courts. This
Section shall not be construed to affect the rights of a party to enforce a
judgement or award outside the United States of America, including the right to
record and enforce a judgement or award in any other jurisdiction or the
jurisdiction in which the Property is situated.




10.6

Survival




Each party hereby agrees that all representations, warranties and other
provisions contained in this Agreement shall forever survive the execution and
delivery of this Agreement.




10.7

Severability




The invalidity or unenforceability of any provision in this Agreement shall not
affect the validity or enforceability of any other provision or part of this
Agreement, and the parties hereby undertake to re-negotiate in good faith any
such invalid or unenforceable provision, with a view to concluding valid and
enforceable arrangements as nearly as possible the same as those contained in
this Agreement.




10.8

Entire Agreement




The provisions contained in this Agreement constitute the entire agreement
between the parties with respect to the subject matter and supersede all prior
communications, proposals, representations and agreements, whether oral or
written, with respect to the subject matter of this Agreement.




10.9

Notices




All notices, demands and payments under this Agreement must be in writing and
sent by certified mail, or may be delivered personally or by facsimile
transmission to the addresses as first written above, or such other addresses as
may from time to time be notified in writing by the parties followed by the
mailing of such notice by certified mail.  




10.10

Independent Legal Advice




The other parties to this Agreement acknowledge and agree that Wave Uranium and
its legal counsel have given them the opportunity to seek, and have recommended
that such parties obtain, independent legal advice with respect to the subject
matter of this Agreement and that Wave Uranium’s legal counsel is not protecting
the other parties’ interests and, further, each of the other parties hereby
represent and warrant to Wave Uranium and Wave Uranium’s legal counsel that such
other party has sought independent legal advice or waives such advice.




10.11

Waiver




Failure by any party hereto to insist in any instance upon the strict
performance of any one of the covenants contained herein shall not be construed
as a waiver or relinquishment of such covenant.  No waiver by any party hereto
of any such covenant shall be deemed to have been made unless expressed in
writing and signed by the waiving party.




10.12

Amendments




No term or provision hereof may be amended except by an instrument in writing
signed by all of the parties to this Agreement.




10.13

Counterparts




This Agreement may be executed in several counterparts (including by fax), each
of which when so executed shall be deemed to be an original and shall have the
same force and effect as an original and such counterparts together shall
constitute one and the same instrument.




IN WITNESS WHEREOF the corporate seals of the Vendor and Wave Uranium have been
hereunto affixed in the presence of its duly authorized officers in that behalf;







WAVE URANIUM







________________________________

Christopher J. LeClere

CFO




STATE OF NH

)

)  ss.

COUNTY OF STAFFORD

)







On this ___ day of September, 2007, personally appeared before me, a notary
public, Christopher J. LeClere, who acknowledged that he had executed the above
instrument.







________________________________

Notary Public in and for said state







( S E A L )





3










Agreed to and accepted by the undersigned on this ____ day of September, 2007:










HANDLEY MINERALS, INC.







E. Clive Ashworth

President







STATE OF ____________

)

)  ss.

COUNTY OF ___________

)







On this, the  ___ day of September, 2007, before me, the undersigned Notary
Public, personally appeared E. Clive Ashworth, the President of Handley
Minerals, Inc., a Nevada company, known to me to the be person whose name is
subscribed to the foregoing instrument and acknowledged that he/she executed the
same on behalf of the company for the purposes therein contained.




________________________________

Notary Public in and for said state







( S E A L )








4













EXHIBIT A




To an Agreement dated the _______ day of September, 2007 between

Wave Uranium

and Handley Minerals, Inc.







DESCRIPTION OF PROPERTY







AMC

Number

Claim/Site

Name

County Recorder

Data

TWP

RNG

SEC

381239

WLC #1

2007-004724

8N

14E

36

381240

WLC #2

2007-004725

8N

14E

36

381241

WLC #3

2007-004726

8N

14E

36

381242

WLC #4

2007-004727

8N

14E

36

381243

WLC #5

2007-004728

8N

15E

31

381244

WLC #6

2007-004729

8N

15E

31

381245

WLC #7

2007-004730

8N

15E

31

381246

WLC #8

2007-004731

8N

15E

31

381247

WLC #9

2007-004732

8N

15E

31

381248

WLC #10

2007-004733

8N

15E

31











5










EXHIBIT B




To an Agreement dated the 20th day of September, 2007 between

Wave Uranium

and Handley Minerals, Inc.




NSR ROYALTY




1.

Interpretation




Where used herein:




(a)

“Agreement” shall mean the above-referenced agreement, including any amendments
thereto or renewals or extensions thereof;




(b)

“Property” shall mean the Property as defined in the Agreement;




(c)

“Fiscal Period” shall mean each calendar year or other period of twelve
consecutive months adopted for tax purposes by Wave Uranium during the term of
the Agreement;




(d)

“NSR Royalty” shall mean two percent (3%) of Net Smelter Returns; and




(e)

All other defined terms used in this Exhibit B which are not defined herein have
the meanings ascribed thereto in the Agreement.




2.

Net Smelter Returns




“Net Smelter Returns” shall mean the actual proceeds received from any mint,
smelter, refinery or other purchaser for the sale of ores, metals (including
bullion) or concentrates produced from the Property (collectively “Product”) and
sold or proceeds received from an insurer in respect of such ores, metals or
concentrates, after deducting from such proceeds the following charges to the
extent that they were not deducted by the purchaser in computing payments:




(a)

smelting and refining charges;




(b)

penalties, smelter assay costs and umpire assay costs;




(c)

cost of freight and handling of ores, metals or concentrates from the Property
to any mint, smelter, refinery, or other purchaser;




(d)

marketing costs;




(e)

costs of insurance on all such ores, metals or concentrates; and,




(e)

customs duties, severance tax, royalties, ad valorem or mineral taxes or the
like and export and import taxes or tariffs payable in respect of said ores,
metals or concentrates.




3.

Payment




The NSR Royalty shall be:




(a)

calculated and paid to Vendor on a quarterly basis within forty-five (45) days
after the end of each fiscal quarter in respect of the actual proceeds received
in such fiscal quarter; and,




(b)

each payment to Vendor hereunder shall be accompanied by an unaudited statement
indicating the calculation of the Royalty Interest hereunder and  Vendor shall
receive, within three (3) months of the end of each Fiscal Period, a summary
unaudited statement of the calculation of the Royalty Interest for the last
completed Fiscal Period.




Vendor shall have forty-five (45) days from the time of receipt of the summary
statement to question the accuracy thereof in writing and, failing such
objection, the summary statement shall be deemed to be correct and unimpeachable
thereafter.  If the summary statement is questioned by Vendor. Vendor will have
twelve (12) months from the time of receipt of the summary statement to have
such audited. The audited results will be final and determinative of the
calculation of the Royalty Interest for the audited period and will be binding
on Wave Uranium, and Vendor shall be entitled to examine, on reasonable notice
and during normal business hours, such books and records as are reasonably
necessary to verify the payment of the Royalty Interest to it from time to time.




4.

Purchase of Royalty




One half (50%) of the Royalty may be purchased from Vendor by Wave Uranium as
set forth in the Agreement.




5.

Segregation of Property




The determination of the NSR Royalty hereunder is based on the premise that
production will be developed solely on the Property.  If other properties are
incorporated in a single mining project and metals, ores or concentrates
pertaining to each are not readily segregated on a practical or equitable basis,
the allocation of actual proceeds received and deductions therefrom shall be
negotiated between the parties and, if the parties fail to agree on such
allocation, shall be referred to arbitration pursuant to ARTICLE 8 of the
Agreement.




The arbitrator shall have reference first to the Agreement and this Exhibit B,
and then, if necessary, to practices used in mining operations that are of a
similar nature.  The arbitrator shall be entitled to retain such independent
mining consultants as he considers necessary.  The decision of the arbitrator
shall be final and binding on the parties hereto.




6.

Non-Arm’s Length Sale of Product




For the purposes of calculating the amount of Royalty Interest payable to Vendor
hereunder, if, after the date of commencement of Commercial Production, Wave
Uranium sells any Product to a subsidiary or affiliate and if the sale price of
such product is not negotiated on an arm’s length basis, Wave Uranium shall, for
the purposes of calculating the NSR Royalty and notwithstanding the actual
amount of such sale price, add to the proceeds from the sale of such Product an
amount, if any, which would be sufficient to make such sale price represent a
reasonable net sale price for such Product as if negotiated at arm’s length and
after taking into account all pertinent circumstances (including, without
limitation, the then current market conditions relating to ore, concentrates or
other materials or products similar to the Product).  Wave Uranium shall notify
the Vendor of the quantum of such reasonable net sale price and if Vendor does
not object thereto within sixty (60) days after receipt of such notice, such
quantum shall be final and binding for the purposes of this Exhibit.  If Vendor
objects to such stated reasonable net sale price, the matter will be referred to
arbitration pursuant to ARTICLE 8 of the Agreement.





6







EXHIBIT C




To an Agreement dated the 20th day of September, 2007 between

Wave Uranium

and Handley Minerals, Inc.




YELLOW CAKE ROYALTY




All defined terms used in this Exhibit C which are not defined herein have the
meanings ascribed thereto in the Agreement.




Excepting and reserving unto the Vendor, a royalty (the “Yellow Cake Royalty”)
equal to three percent (3%) of the proceeds from the sale or other disposition
of all uranium oxide (commonly called “Yellow Cake”), received from any
purchaser of any Yellow Cake derived from the ore mined from the Property after
deducting therefrom all charges and penalties (imposed by the purchaser) and the
cost of transportation to any processing facility after creation of Yellow Cake,
insurance premiums, sampling and assaying charges incurred after the Yellow Cake
concentrates have left the concentrator and all appropriate sales taxes.  If
minerals other than uranium oxide are mined and sold from the Property, the
Yellow Cake Royalty provided herein shall likewise apply to such minerals and
shall be calculated as set forth above based on payment received from a
purchaser after the creation of a concentrate or otherwise marketable product.
 In no case shall the cost of mining, transportation or concentrating costs
prior to the creation of the first marketable produced by deduced from the
selling price in the calculation of the Yellow Cake Royalty.  If any portion of
the Yellow Cake or other minerals extracted and derived from the ore mined from
the Property are sold to a purchaser owned or controlled by Wave Uranium or
treated by a facility owned or controlled by Wave Uranium, the actual proceeds
received shall be deemed to be an amount equal to what could be obtained from a
purchaser or facility not so owned or controlled by Wave Uranium after deduction
therefrom a charge equal to the transportation cost which would have been
incurred had the material been transported to such third party.




The Yellow Cake Royalty reserved herein shall be subject to the following:




1.

Payment of Yellow Cake Royalty




a.

Frequency of Payment of Yellow Cake Royalty.  Payment of the Yellow Cake Royalty
hereunder shall be due and payable within thirty (30) business days after the
sale of proceeds are received from any purchaser of Yellow Cake or other
minerals mined from the Property.




b.

Method of Making Payments.  All payments required hereunder may be mailed or
delivered to any single depository as the Vendor may instruct.  If Wave Uranium
makes a payment or payments of account of the Yellow Cake Royalty in accordance
with the provisions of this instrument, it will have no further responsibility
for distribution of the Yellow Cake Royalty.  All charges of the agent, trustee
or depository will be borne solely by the parties receiving payments of the
Yellow Cake Royalty.  The delivery or the deposit in the mail of any payment
hereunder on or before the due date thereof shall be deemed timely payment
hereunder.




2.

Records and Reports.




a.

Records, Inspection and Audit.  Within ninety (90) days following the end of
each calendar, commencing with the year in which the claims are brought into
Commercial Production, Wave Uranium shall deliver to the Vendor a statement of
the Yellow Cake Royalty paid for said calendar year.  The Vendor shall have the
right within a period of three (3) months from receipt of such statements to
inspect Wave Uranium’s books and records relating thereto and to conduct an
independent audit of such books and records at its own cost and expense.




b.

Objections.  If the Vendor does not request an inspection of Wave Uranium’s
books and records during the three-month period referred to in the preceding
paragraph, all payments of the Yellow Cake Royalty for the annual period will be
considered final and in full satisfaction of all obligations of Wave Uranium
with respect thereto.  If the Vendor disputes any calculation of the Yellow Cake
Royalty, the Vendor shall deliver to Wave Uranium a written notice (the
“Objection Notice”) describing and setting forth a specific objection within
sixty (60) days after receipt by the Vendor of the final statement.  If such
audit determines that there has been a deficiency or an excess in the payment
made to the Vendor, such deficiency or excess will be resolved by adjusting the
next payment due hereunder.  The Vendor swill pay all the costs and expenses of
such audit unless a deficiency of five (5%) percent or more of the amount due is
determined to exist.  Wave Uranium will pay the costs and expenses of such audit
if a deficiency of five (5%) percent, or more of the amount due is determined to
exist.  All books and records used and kept by Wave Uranium to calculate the
Yellow Cake Royalty due hereunder will be kept in accordance with generally
accepted accounting principles.




c.

Evidence of Maintenance of the Property.  Wave Uranium shall deliver to the
Vendor, not later than the date two weeks prior to the date for the payment of
annual claim maintenance fees (currently September 1), evidence that the fee has
been timely paid.




3.

Increment




The Yellow Cake Royalty reserved herein shall run with the land and be binding
on all subsequent owners of the Property, including any amendments, relocations,
patents of the same or additional or alternative rights to mine as may be
conferred by any changes in the mineral laws of the United States.




4.

Assignment by the Vendor




The Vendor may transfer, pledge, mortgage, charge or otherwise encumber all or
any part of its right, title and interest in and to its Yellow Cake Royalty
reserved hereunder, provided, however, that Wave Uranium shall be under no
obligation to make its payments hereunder to such assignee, transferee, pledge
or other third party until Wave Uranium‘s receipt of notice concerning the
assignment or transfer.






